Case: 15-60537      Document: 00513404999         Page: 1    Date Filed: 03/03/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 15-60537
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          March 3, 2016
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

YULANDE SCOTT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:12-CR-159


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Yulande Scott challenges the substantive reasonableness of the
statutory maximum prison sentence of 36 months imposed upon revocation of
his supervised release. He argues that the district court gave too much weight
to his criminal history and the circumstances of his initial sentencing and gave
too little weight to his obligations at work and his responsibilities for his
newborn child that contributed to his missing required treatment sessions. He


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 15-60537   Document: 00513404999      Page: 2   Date Filed: 03/03/2016


                                   No. 15-60537

also argues that the court unreasonably varied above the imprisonment range
of 6 to 12 months in the Guidelines policy statement.
        Because Scott did not object on this basis in the district court, our review
is limited to plain error. See United States v. Whitelaw, 580 F.3d 256, 259-60
(5th Cir. 2009). Scott seeks to preserve for further review his contention that
the plain error standard does not apply.
        “A [revocation] sentence is substantively unreasonable if it (1) does not
account for a factor that should have received significant weight, (2) gives
significant weight to an irrelevant or improper factor, or (3) represents a clear
error of judgment in balancing the sentencing factors.”           United States v.
Warren, 720 F.3d 321, 332 (5th Cir. 2013) (internal quotation marks and
citation omitted). Under the plain error standard, Scott must further show
that such an error is clear or obvious and affects his substantial rights, in
which case we have discretion to correct the error only if it seriously affects the
fairness, integrity, or public reputation of judicial proceedings. Id. at 326-27,
332.
        Scott has shown no clear or obvious error. At the revocation hearing, the
district court listened to Scott’s allocution and defense counsel’s argument.
The district court’s weighing of the sentencing factors is entitled to deference,
see Gall v. United States, 552 U.S. 38, 51 (2007), and we have routinely
affirmed revocation sentences exceeding the advisory range, even where the
sentence equals the statutory maximum, Warren, 720 F.3d at 332.
        AFFIRMED.




                                          2